DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed January 14, 2021.  Claims 1-15 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant's claim to PCT/KR2018/013453, filed on November 7, 2018. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 27, 2022 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-15 are objected to because of the following informalities

Claims 1, 6 and 11 recite “HD map data”, which isn’t defined until later in the claim. Correction is required to define “HD” at its first introduction.

Claims 2-5, 7-10 and 12-15 are objected to for the same reasons independent claims 1, 6 and 11, as they are dependent thereupon.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 6 and 11 recite the limitation "the power".  There is insufficient antecedent basis for this limitation in the claim.

The term “main path” in claims 1, 2, 4, 6, 7, 9, 11, 12 and 14 is a relative term which renders the claim indefinite. The term “main path” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 2-5 and 12-15 recite the limitation "the processor".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0188743, to Wheeler.

As per claim 1, and similarly with respect to claims 6 and 11, Wheeler discloses a vehicular electronic device comprising: a power supply configured to supply power (e.g. see Fig. 2, wherein a vehicle computer system 120 is provided, the computer system requires a power supply); an interface configured to receive HD map data on a specific area and data on a location of a vehicle from a server through a communication device (e.g. see Fig. 1, wherein vehicles 150a-d include some sort of interface for receiving HD map data from online HD map system 110); and at least one processor configured to continuously generate electronic horizon data on a specific area based on the high-definition (HD) map data in a state of receiving the power (e.g. see Fig. 2, wherein the vehicle computing system 120 includes HD Map system Interface 280 and route generating module 260 (i.e. horizon data), wherein, upon determining, based on the data on the location of the vehicle, that a traveling lane of the vehicle located at an intersection is different from a lane corresponding to a main path included in the electronic horizon data, the at least one processor changes the electronic horizon data based on the traveling lane (e.g. see at least Fig. 8A, wherein a current traveling lane reaches an intersection, the routing system changes the route based upon traversing from the current lane to a main path, which in the present case is transverse to the traveling lane).  

As per claim 2, and similarly with respect to claims 7 and 12, Wheeler discloses the features of claims 1, 6 and 11, respectively, and further discloses wherein, upon determining that the traveling lane is a straight lane, the processor changes the main path to the straight lane at the intersection, wherein, upon determining that the traveling lane is a left-turn lane, the processor changes the main path to the left-turn lane at the intersection, and wherein, upon determining that the traveling lane is a right-turn lane, the processor changes the main path to the right-turn lane at the intersection (e.g. see Fig. 2, wherein the planning module 220 includes a lane runtime processing module 285 so that the navigation systems detect when a vehicle departs from a previously established route so that when the vehicle continuous to drive straight when a turn should be made, the straight lane becomes the new main path, similarly, when the vehicle was to continue straight, and turns from a left or right lane, the new left or right lane becomes the main).

As per claim 3, and similarly with respect to claims 8 and 13, Wheeler discloses the features of claims 1, 6 and 11, respectively, and further discloses wherein the processor acquires information about an upcoming signal of a traffic light located at the intersection, and changes the electronic horizon data based additionally on the information about an upcoming signal of the traffic light (e.g. see para. 0066, wherein traffic lights density is used to determine routing).

As per claim 4, and similarly with respect to claims 9 and 14, Wheeler discloses the features of claims 3, 8 and 13, respectively, and further discloses wherein, when the traveling lane is a straight lane and the upcoming signal is a straight signal, the processor changes the main path to the straight lane at the intersection, wherein, when the traveling lane is a left-turn lane and the upcoming signal is a left-turn signal, the processor changes the main path to the left-turn lane at the intersection, and wherein, when the traveling lane is a right-turn lane and the upcoming signal is a right- turn signal, the processor changes the main path to the right-turn lane at the intersection (e.g. see Fig. 2, wherein the planning module 220 includes a lane runtime processing module 285 so that the navigation systems detect when a vehicle departs from a previously established route so that when the vehicle continuous to drive straight when a turn should be made, the straight lane becomes the new main path, similarly, when the vehicle was to continue straight, and turns from a left or right lane, the new left or right lane becomes the main; the Office further notes that traffic signs are provided for indicating straight and turn lanes).

As per claim 5, and similarly with respect to claims 10 and 15, Wheeler discloses the features of claims 1, 6 and 11, respectively, and further discloses wherein the processor changes the electronic horizon data before the vehicle enters the intersection (e.g. the Office notes that rerouting speed is based upon recognition and processing speed and as such it would be expected that the prediction module 215 would identify driver’s intention).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669